Title: Bill to the Proprietors, 30 March 1757
From: Franklin, Benjamin
To: 


March 30, 1757
An example of the extent to which Franklin had conducted his printing, stationery, and bookselling business on credit is the bill he rendered to the Proprietors, March 30, 1757, before leaving for England. It includes 97 items running from 1734 to 1745; except for three undated items at the end, none of these charges had been paid when the bill was presented. Twenty-eight of the entries were for advertisements in the Gazette; 26 were for printed forms of various sorts or for advertisements in quantities of several hundreds, apparently intended for distribution by hand; 17 were for paper, blank books, and other stationery supplies; 14 for books and pamphlets; 5 for binding or gilding of books; the rest were miscellaneous. Franklin subtracted from the total charge the three undated items for which Richard Hockley, the Penns’ receiver general, had paid, and indicated the amount due as £57 1s. 6d. He then wrote: “March 30, 1757. Errors excepted per B Franklin.” Below this is Thomas Penn’s direction: “I desire you will examine this account and if it does not appear by this Books that any of it has been paid that you will pay it as demanded and place to the account of charge. London December 4. 1758. Tho penn To Richard Hockley and Edmd Physick or to the Receiver General for the time being.” Hockley’s “Examin’d R H” is opposite Franklin’s total and Deborah Franklin’s receipt is at the bottom of the page: “Receivd July 30th. 1759 Fifty seven Pounds one Shilling and Six Pence in full Ballance of the above Account £57 1. 6. D Franklin.” Thus two years and four months after Franklin submitted this bill and twenty-five years after the first charges were incurred, Thomas Penn’s agent finally paid what was due.
